The plaintiff's negro, with a mule and cart, while crossing over a bridge in the county of Jones, were precipitated into the river Trent by the breaking in of the bridge, and in consequence thereof the mule and cart were lost. It was admitted that the bridge was dangerous, and that the magistrates knew it; but it was also admitted that they had entered into a contract with a person fully competent to repair said bridge, as soon as they were aware of its dangerous condition, but that he had neglected to do so. It was agreed that if the court should be of opinion that the defendants are liable in this action, judgment should be rendered for the plaintiff for the sum of $170; if contrary, that judgment of nonsuit should be entered. The court being of opinion that the action could not be sustained, judgment of nonsuit was accordingly entered. Plaintiff appealed to this Court.
We concur with the court below in the opinion that this action cannot be sustained. The justices cannot be held responsible, either in criminal prosecutions or civil actions, for deficiencies in the public highways and bridges. They are charged with certain duties in respect to them, but when these are performed their office ceases, and the overseers and contractors are responsible to the county and to citizens.
That they are not criminally responsible except for the nonperformance of the specific duties assigned them by law is decided by S. v. *Page 143 Lenoir, 11 N.C. 194; and that they are not responsible at all in civil actions to the citizens of the county is also settled by authority and the uniform practice of the State.                             (187)
We content ourselves with referring to the work of Angel and Durfee on Highways, sec. 286, and the cases there cited, which were called to our attention by the defendant's counsel in the argument.
In some of the States it seems provision has been made, subjecting parishes, townships, counties, and the like quasi corporations to a limited responsibility by civil action, but it is well settled that there is no such redress at common law. The reasons given are, that it is a public matter and ought to be performed by presentment, and that corporations of that class have no treasury at their disposal out of which they could pay damages and no power to provide any.
The justices, as a municipal body in our system, act only through the medium of a majority of its members, and their actions, when done, bind the body as such, and not the individuals of whom it is composed. So their refusal or neglect to act would be the refusal or neglect of the body, and render it alone responsible. How is satisfaction of a judgment against such a body to be obtained?
Heretofore, in North Carolina, redress against the justices for misconduct or omission of duty has been sought through the writ ofmandamus. Resort to this process is based upon the assumption that there is no other legal remedy, for it is only proper in that case, as is shown inS. v. Jones, 23 N.C. 129, and S. v. Moore, 24 N.C. 430. The many cases of mandamus found in our reports, to compel justices to perform their duties are, therefore, so many judgments of our courts, by a necessary implication, that the remedy by private action was not open to the citizen.
The novelty of this action is evidence against it. Although, as alleged, it belongs to the common-law rights of action, it is without precedent so far as we know.
PER CURIAM.                                             Affirmed.
Cited: White v. Comrs., 90 N.C. 439. *Page 144 
(188)